Citation Nr: 1738510	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than September 24, 2010 for a temporary total disability evaluation based on convalescence following right knee surgery.

2.  Entitlement to an increased rating for status-post total right knee replacement, rated as (100 percent disabling from December 29, 2008 through January 31, 2010); 30 percent disabling from February 1, 2010 through September 23, 2010; (100 percent disabling from September 24, 2010 through October 31, 2011); and 60 percent disabling from November 1, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, pursuant to a December 10, 2008 claim for an increased rating.  The Veteran's claims file is currently under the jurisdiction of the Detroit, Michigan RO.

The March 2009 rating decision granted a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30 for the service-connected right knee disability, effective December 29, 2008, and a 10 percent rating from April 1, 2009.  In an October 2010 rating decision, the Agency of Original Jurisdiction (AOJ) recharacterized the service-connected right knee disability as status-post total right knee replacement, and assigned a 100 percent rating, effective September 24, 2010 and a 30 percent rating, effective November 1, 2011.  In a September 2012 rating decision, the AOJ increased the rating for the Veteran's status-post total right knee replacement to 30 percent disabling, effective February 1, 2010 through September 23, 2010, and to 60 percent disabling, effective November 1, 2011.  As the increases did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2017, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge at the Detroit, Michigan RO.  A transcript of the hearing is associated with the claims file.
 
 
FINDINGS OF FACT

1.  On the record, at the May 2017 hearing, the Veteran requested that the issue of entitlement to an effective date earlier than September 24, 2010 for a temporary total disability evaluation based on convalescence following right knee surgery be withdrawn from the appeal.

2.  From February 1, 2010 through September 23, 2010, the Veteran's status-post right knee replacement was productive of chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  From November 1, 2011, the Veteran's status-post right knee replacement is productive of chronic residuals consisting of severe painful motion or weakness in the affected extremity. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an effective date earlier than September 24, 2010 for a temporary total disability evaluation based on convalescence following right knee surgery have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  From February 1, 2010 through September 23, 2010, the criteria for a 60 percent rating for status-post total right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).  

3.  From November 1, 2011, the criteria for a rating in excess of 60 percent disabling for status-post total right knee replacement have not been met.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Withdrawal

The Veteran has perfected an appeal as to the issue of entitlement to an effective date earlier than September 24, 2010 for a temporary total disability evaluation based on convalescence following right knee surgery.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204 (b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204 (a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (b)(1).

Following certification of the appeal to the Board and prior to promulgation of a decision in this case, the Veteran requested withdrawal of the issue of entitlement to an effective date earlier than September 24, 2010 for a temporary total disability evaluation based on convalescence following right knee surgery.  The statement was made on the record during the May 2017 hearing, satisfying the pertinent criteria for withdrawal.  There remains no allegation of error of fact or law for appellate consideration.  As the Board does not have jurisdiction to review the issue of entitlement to an effective date earlier than September 24, 2010 for a temporary total disability evaluation based on convalescence following right knee surgery, it is dismissed.


General Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent disability rating is assigned for one year following the implantation of a prosthesis.  Following the one year post-surgical period, a 60 percent disability rating may be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  Diagnostic Code 5055 provides that the minimum disability rating following a knee replacement is 30 percent.  Id. 

Diagnostic Code 5256 assigns disability ratings based on ankylosis of the knee joint.  Favorable ankylosis in full extension or in slight fixation between 0 and 10 degrees is rated as 30 percent disabling.  Ankylosis in flexion at 10 degrees or more is entitled to higher disability ratings up to 60 percent for extremely unfavorable ankylosis at an angle of 45 degrees or greater. 

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, extension limited to 20 degrees is 30 percent disabling, extension limited to 30 degrees is 40 percent disabling, and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a.

Impairment of the tibia and fibula is rated under Diagnostic Code 5262. Under these criteria, when such impairment results in malunion with slight knee or ankle disability, a 10 percent disability rating is assigned.  When it results in malunion with moderate knee or ankle disability, a 20 percent disability rating is warranted, and when it results in malunion with marked knee or ankle disability, a 30 percent disability rating is warranted.  When it results in nonunion with loose motion, requiring a brace, a 40 percent disability is assigned.  38 C.F.R. § 4.71a.

Analysis - Prior to September 24, 2010

The Veteran underwent right knee replacement surgery on December 29, 2008.  As a result, his right knee disability was rated as 100 percent disabling from December 29, 2008, through January 31, 2010.  Following the one year post-surgical period, the RO assigned a 30 percent disability rating under Diagnostic Code 5055, for the right knee disability from February 1, 2010.  

After a review of the record the Board finds that a rating of 60 percent, but no higher, is warranted for the Veteran's service-connected right knee disability from February 1, 2010 through September 23, 2010

A February 2010 VA orthopedic surgery outpatient note states that the Veteran was seen by the pain clinic without improvement.  The note further states that the Veteran continues to have chronic right knee pain which gives out on him, that he fell the day before, and that he wears a custom knee brace.  

A February 2010 VA pain consultation reflects that the Veteran complained of right knee pain that was constant and sharp.  His right knee pain increased with walking and standing and decreased with rest and medication/cold pack.  

A September 2010 surgery history and physical note states the Veteran was doing well with his right knee until he fell about 6 months after his December 2008 surgery.  The Veteran stated that since that time his knee "gives out" and he has constant pain that prevents him from ambulating for long periods of time.  The note states that the Veteran uses a wheelchair most of the time and only ambulates at home due to the pain.  The September 2010 physician noted the Veteran's right knee has instability and pain.  

A September 2010 VA discharge summary reflects a diagnosis of failed right knee uniarthroplasty.  The discharge summary states that 6 months post-operation the Veteran's knee gave out.  Since that time the Veteran was in constant pain and resorted to mostly using a wheelchair.  The Veteran underwent a total right knee arthroplasty after a revision of right knee failed unicompartmental arthroplasty on September 10, 2010.  The Veteran was discharged on September 13, 2010 and was admitted to short stay rehabilitation and discharged on September 24, 2010.   

At the May 2017 video conference hearing the Veteran testified that from February 2010 he was in excruciating pain and his right knee was unstable.   

As described above, the Veteran is in receipt of a temporary total evaluation from December 29, 2008 through January 31, 2010.  He has been assigned a 30 percent evaluation from February 1, 2010 through September 23, 2010.  However, the medical evidence, including VA treatment records and the Veteran's testimony indicates that the Veteran experienced chronic and severe residuals following his December 2008 total right knee replacement surgery consisting of severe painful motion and weakness of the right knee, such that a 60 percent rating under DC 5055 is warranted from February 1, 2010 through September 23, 2010.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.  The Veteran is competent to report his perceived level of pain and the Board has no reason to doubt his credibility in indicating a pain level or his residuals of weakness and decreased functional capacity.  The Board therefore finds a 60 percent rating is warranted pursuant to DC 5055 from February 1, 2010 through September 23, 2010.  

The Board has considered alternative Diagnostic Codes, but it finds that they would not provide a higher rating.  Specifically, the maximum rating available under Diagnostic Codes 5256-5263 (the codes under which knee disabilities without prostheses are rated) is 60 percent, the same rating the Board has assigned.  Moreover, an evaluation in excess of 60 percent is not warranted under DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) because the Veteran's disability is rated under a Diagnostic Code for painful motion, not limitation of motion.  

Analysis - From November 1, 2011

The Veteran underwent right knee replacement surgery on September 10, 2010.  As a result, his right knee disability was rated as 100 percent disabling from September 24, 2010, through October 31, 2011.  Following the one year post-surgical period, the RO assigned a 60 percent disability rating under Diagnostic Code 5055, for the right knee disability from November 1, 2011.  

The 60 percent disability rating from November 1, 2011 is consistent with the September 2015 VA examiner's opinion that the Veteran's service-connected right knee disability is manifested by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  It is also consistent with the findings on examination.  Specifically, the September 2015 examiner noted pain on examination that causes functional loss.  On examination, the Veteran had right knee flexion to 90 degrees and extension to 90 degrees.  Such symptoms may be considered "severe," such that a 60 percent rating under Diagnostic Code 5055 is warranted.  Diagnostic Code 5055 does not provide for a schedular rating in excess of 60 percent, other than a 100 percent rating for the one-year period following implantation of a prosthesis.  Therefore, there is no basis in the law for awarding a schedular rating in excess of 60 percent for the disability.

Amputation rule

Moreover, a disability rating greater than 60 percent is not available for the Veteran's status-post total right knee replacement because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. § 4.25, 4.68, 4.71a, Diagnostic Codes 5162 to 5164.  Under the "amputation rules" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Additionally, as 60 percent is the maximum disability rating one can receive under the amputation rule, no higher disability rating is available and a discussion of ratings under other potentially applicable Diagnostic Codes is not warranted.  

The Board therefore finds that the criteria for a higher rating for the Veteran's status-post total right knee replacement from February 1, 2010 through September 23, 2010, and from November 1, 2011, have not been met at any time during the rating period.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for the underlying disability.  Id.

During the course of the Veteran's claim, which was filed in December 2008, a claim for TDIU was considered and denied by the RO in an April 2016 rating decision.  The Veteran has not appealed the decision.  Such adjudication reflects permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review. 

  
ORDER

The issue of entitlement to an effective date earlier than September 24, 2010 for a temporary total disability evaluation based on convalescence following right knee surgery is dismissed.

Entitlement to an increased rating of 60 percent, and no more, for status-post total right knee replacement from February 1, 2010 through September 23, 2010 is granted.

Entitlement to an increased rating for status-post total right knee replacement, rated as 60 percent disabling from November 1, 2011, is denied.  

 


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


